78 F.3d 500
Timothy Edward WHITE, Petitioner-Appellant,v.Robert A. BUTTERWORTH, The Attorney General for the State ofFlorida, Harry K. Singletary, Jr., Secretary ofthe Florida Department of Corrections,Respondents-Appellees.
Nos. 94-2901, 94-2989.
United States Court of Appeals,Eleventh Circuit.
March 11, 1996.

Timothy Edward White, Crestview, Florida, for Appellant.
Mark Menser, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, Florida, for Appellees.
Appeals from the United States District Court for the Middle District of Florida (No. 93-1488-CIV-J-10), Wm. Terrell Hodges, Judge.
Before KRAVITCH, EDMONDSON and BARKETT, Circuit Judges.

BY THE COURT:

1
Appellant's "emergency notice to the court for corrections," construed as a motion to correct this court's opinion of December 7, 1995, 70 F.3d 573, is GRANTED.   As corrected, the first sentence of footnote one reads as follows:


2
White also appears to have made the argument that he was "in custody" as a result of the 1987 conviction because Alabama had placed a detainer on him for the conviction that should have run concurrently with his 1987 sentence.